Citation Nr: 0828789	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed bilateral 
lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for a heart disorder, 
claimed as an irregular heartbeat.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetes mellitus, type 2.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.  He served in the Republic of Vietnam (RVN) from 
September 30, 1967 to October 23, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO.  In that rating action, the RO awarded service connection 
for diabetes mellitus, type 2 and assigned an initial 10 
percent evaluation, effective on September 16, 2005.  

On VA Form 9, received by the RO in August 2006, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In a statement, received by the RO in May 2007, the veteran 
withdrew this request.  See 38 C.F.R. § 20.702(e) (2007).  

The issue of an increased initial evaluation in excess of 10 
percent for service-connected diabetes mellitus, type 2, is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The veteran currently is not shown to have a diagnosis of 
PTSD or peripheral neuropathy of the lower extremities.  

2.  The veteran is not shown to have manifested complaints or 
findings of a heart condition in service or for many years 
thereafter.  

3.  The currently demonstrated heart conditions, including 
hypertension or cardiomegaly, is not shown to be due to the 
veteran's exposure to Agent Orange in the RVN or other event 
or incident of his active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304(f), 3.307, 3.309 
(2007).  

2.  The veteran does not have disability manifested by 
peripheral neuropathy of the lower extremities due to disease 
or injury was incurred in or aggravated by active military 
service, to include exposure to herbicides; nor is any shown 
to be caused or aggravated by service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran does not have a heart disability due to 
disease or injury that was incurred in or aggravated during 
active military service, to include exposure to herbicides; 
nor may any including hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  


       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.  

With regard to the service connection issues, VA provided the 
veteran with pre-adjudication notice on the Pelegrini II VCAA 
elements in an October 2005 letter.  The letter informed the 
veteran that he should let VA know of any evidence he thought 
would support his claims, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and that he was told where to 
send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By a 
September 2006 letter, the RO informed the veteran of the 
Dingess elements involving disability ratings and effective 
dates.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via an October 2005 letter.  Id. 


	Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical 
records, post-service private and VA medical reports, and 
statements of the veteran and his representative have been 
associated with the claims file.  

Regarding the service connection claims, as there is no 
medical evidence establishing that the veteran currently has 
been diagnosed as having PTSD or bilateral lower extremity 
peripheral neuropathy, or attributing any currently diagnosed 
heart disorder to his period of active service, to include 
exposure to Agent Orange, there is no reasonable possibility 
that a VA examination(s) would result in findings favorable 
to the veteran.  

Accordingly, the Board finds that an etiology opinion is not 
"necessary" regarding the claims of service connection for 
PTSD, lower extremity peripheral neuropathy or heart 
disorder.  See, generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  


II.  Relevant Laws and Regulations

       Service Connection-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


	Presumptive service connection-criteria

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, if such 
is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  


	PTSD-criteria

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).	


       Agent Orange-criteria

The service personnel records show that the veteran served in 
the RVN from September 30, 1967 to October 23, 1968.  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is  affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1112, 1116; 38 
C.F.R. §§ 3.307, 3.309(e).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  

The following diseases are associated with herbicide exposure 
for the purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA regulations sate that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset." 38 C.F.R. § 
3.309(e), Note 2.  For the presumption to apply, the 
veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service. 
38 C.F.R. § 3.307(a)(6)(ii).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Analysis

A.  PTSD and Bilateral Peripheral Neuropathy of the Lower 
Extremities

The veteran asserts that he suffers from PTSD and peripheral 
neuropathy of the lower extremities as a result of his active 
service, to include the exposure to Agent Orange during his 
service in the RVN.  

As noted previously, it is clear that the veteran served in 
the RVN during the requisite period.  38 C.F.R. §§ 3.307, 
3.309.  However, the record is devoid of any medical evidence 
to establish that the veteran currently has (italics added 
for emphasis) a diagnosis of PTSD or peripheral neuropathy of 
the lower extremities.  

To this end, the service medical records are devoid of 
complaints or clinical findings associated with either 
condition.  In fact, on an October 1968 Report of Medical 
History, the veteran denied having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, nervous trouble of any sort, and loss of 
memory or amnesia.  

An October 1968 service separation examination report shows 
that the veteran's neurological system, lower extremities and 
psychiatric status were evaluated as "normal."  

The post-service VA examination and treatment records contain 
no evidence of PTSD or peripheral neuropathy of the lower 
extremities.  To this end, a September VA treatment report 
reflect that the veteran denied having had PTSD-type 
symptoms.  

A November 2005 VA nerve conduction studies (NCS) of the 
lower extremities was negative for any evidence of peripheral 
neuropathy.  (see, September and November 2005 VA reports, 
respectively). 

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, absent a showing of PTSD or peripheral 
neuropathy of the lower extremities, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection.  


B.  Heart Disorder

The veteran asserts that his heart disorder, originally 
claimed as an irregular heartbeat, is the result of exposure 
to Agent Orange.  

While the veteran is shown to have served in the RVN during 
the requisite period, only certain identified diseases may be 
presumed to be due to exposure to Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309.  

Thus, the  instant claim hinges on whether there is competent 
evidence linking any current heart disorder, including 
hypertension or borderline cardiomegaly, to an event or 
incident of his period of active military service, to include 
the reported exposure to Agent Orange therein.  After a 
careful review of the record, the Board finds no evidentiary 
basis to link the claimed heart disorder to service. 

In support of the foregoing determination, the service 
medical records are found to be entirely devoid of any 
complaints or clinical findings referable to a heart 
condition.  In fact, on the October 1968 service separation 
examination report, the veteran expressly denied having or 
ever having heart trouble, high or low blood pressure, or 
palpitation or pounding heart.  

The October 1968 service separation examination report 
reflects that the veteran's cardiovascular system was 
evaluated as "normal."  Blood pressure was 124/72.  The X-
ray studies of the chest were found to be negative.   

The post-service VA and private medical evidence reflects 
that the veteran was diagnosed as having hypertension in July 
2001.  The chest X-ray studies, performed by VA in August 
2005, showed borderline cardiomegaly.  

However, there is no competent evidence of a link between the 
currently demonstrated heart disorder and any documented 
event or incident of the veteran's period of active service, 
to include in-service Agent Orange exposure.  

Thus, service connection for a heart disorder, to include as 
due to exposure to Agent Orange, on a direct incurrence basis 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection is also not warranted for a heart disorder 
on a presumptive basis.  To this end, a cardiovascular 
disorder, including hypertension, is not shown to have been 
manifested to a degree of 10 percent or more during the first 
year immediately following service.  

Indeed, the first indication of any heart disease was not 
until July 2001 when the veteran was diagnosed with 
hypertension.  Accordingly, the Board finds that the claim of 
service connection for a heart disorder must be denied.  

Absent competent evidence linking the claimed heart disorder 
to the veteran's period of active service, the preponderance 
of the evidence is against the claim of service connection 
for a heart disorder, claimed as an irregular heartbeat.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for claimed peripheral neuropathy of the 
lower extremities is denied.  

Service connection for heart disorder, claimed as an 
irregular heartbeat, is denied. 



REMAND

A determination has been made that additional evidentiary 
development is necessary prior to the further appellate 
consideration of the claim of entitlement to an initial 
evaluation in excess of 10 percent for diabetes mellitus, 
type 2.  

Here, VA initially examined the veteran for his diabetes 
mellitus in October 2005.  A review of said examination 
report reflects that the veteran was not on any medication 
for his diabetes mellitus, but that it was controlled by 
diet.  He denied having any hypoglycemic episodes.  The 
examiner noted that the veteran had lost five pounds in the 
previous two months and concluded that his diabetes was 
"currently not controlled."  

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination for the purpose of 
fully evaluating the severity of the service-connected 
diabetes mellitus.  

Specifically, the veteran, through his representative, 
contended that his diabetes mellitus had increased in 
severity since the October 2005 VA examination.  (see, August 
2008 written argument, prepared and submitted by the 
veteran's representative, The American Legion, page (pg.) 2).  
As such, a remand is necessary in order to schedule the 
veteran for a VA examination. See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
in order to have him identify all 
medical providers who have treated him 
for diabetes mellitus, type 2, since 
December 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.

2.  After associating any additional 
medical evidence with the claims 
folder, the RO should schedule the 
veteran for a VA examination to 
determine the current severity of the 
service-connected diabetes mellitus.  
The claims folder must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
signs and symptoms of the service-
connected diabetes mellitus should be 
reported in detail.  

The examiner should specifically 
indicate whether the veteran's diabetes 
mellitus requires insulin, restricted 
diet, and/or the regulation of his 
activities (avoidance of strenuous 
occupational and recreational 
activities) to control the disorder.  

Additionally, the examiner should 
discuss whether the veteran's diabetes 
mellitus causes episodes of 
ketoacidosis or hypoglycemic reactions 
requiring a least three 
hospitalizations per year or weekly 
visits to a diabetic care provider, 
progressive loss of weight and strength 
or complications that would be 
compensable if separately evaluated.  

3.  Following completion of all indicated 
development, the RO should review the 
veteran's claim for an initial rating in 
excess of 10 percent rating for the 
service-connected diabetes mellitus, type 
2 in light of all the evidence of record.  
Also, consideration is necessary as to 
whether the ratings for the veteran's 
service-connected diabetes mellitus, type 
2, should be "staged."  See, Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his initial 
evaluation claim.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


